VACATE and DISMISS; and Opinion Filed February 1, 2017.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01129-CV

                                 KYLE SCHUBERT, Appellant

                                               V.

                                   APTCO SHELL, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-04359-E

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Boatright
                                  Opinion by Justice Lang-Miers
          This is an appeal from a judgment in an eviction suit. On APTCO Shell’s petition, the

justice court awarded APTCO Shell possession of an apartment Kyle Schubert occupied and a

monetary judgment. Schubert appealed by filing a statement of inability to pay six days after the

justice court signed its judgment. Although the statement of inability to pay was due within five

days after the judgment, the county court at law conducted a trial de novo. See TEX. R. CIV. P.

510.9(a), (f), 510.10(c); Williams v. Schneiber, 148 S.W.3d 581, 583 (Tex. App.—Fort Worth

2004, no pet.) (county court lacks jurisdiction over untimely-filed appeal bond from justice

court).    Like the justice court, the county court awarded APTCO Shell possession of the

apartment and a monetary judgment. Schubert timely appealed from that judgment. However,
because our jurisdiction over the merits of a case extends no further than that of the court from

which the appeal is taken, and it appeared Schubert had not timely appealed from justice court to

county court, we questioned whether we had jurisdiction over this appeal and requested the

parties brief this issue. See Dallas Cty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465,

468 (Tex. App.—Dallas 1994, writ denied). Although more than ten days have passed since we

requested the briefing, we have received no response.           Because nothing in the record

demonstrates Schubert timely appealed from justice court, the county court lacked jurisdiction

over the case and we also lack jurisdiction. See id. Accordingly, we vacate the county court’s

judgment and dismiss the cause. See id.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


161129F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KYLE SCHUBERT, Appellant                            On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
No. 05-16-01129-CV         V.                       Trial Court Cause No. CC-16-04359-E.
                                                    Opinion delivered by Justice Lang-Miers.
APTCO SHELL, Appellee                               Justices Myers and Boatright participating.

      In accordance with this Court’s opinion of this date, we VACATE the judgment of
County Court at Law No. 4 and DISMISS the case.


Judgment entered this 1st day of February , 2017.




                                              –3–